internal_revenue_service national_office technical_advice_memorandum index uil no case mis no tam-116393-98 date district_director number release date taxpayer’s name taxpayer’s address taxpayer’s identification no year involved date of conference legend taxpayer inventory plaintiff x year year year award tp case issue whether a taxpayer is entitled to the benefits of sec_1341 of the internal_revenue_code code upon the payment of damages in a patent infringement lawsuit facts from year through year taxpayer engaged in the manufacture of inventory included gross_receipts proceeds from the sale of inventory on its federal_income_tax returns and paid the federal_income_tax due in year plaintiff brought suit against taxpayer alleging that taxpayer’s manufacture and sale of inventory infringed certain patents of plaintiff and therefore violated u s c sec_271 and b sec_271 provides that whoever without authority makes uses offers to sell or sells any patented invention infringes the patent sec_271 provides that w hoever actively induces infringement of a patent shall be liable as an infringer in year the united_states district_court for x entered judgment against taxpayer finding that taxpayer had infringed certain patents of plaintiff pursuant to u s c which authorizes damages for patent infringement the district_court subsequently made an award of damages resulting from the infringement section provides that the court shall award the claimant damages adequate to compensate for the infringement but in no event less than a reasonable royalty for the use made of the invention by the infringer together with interest and costs as fixed by the court in year taxpayer paid the amount awarded to plaintiff on its federal_income_tax return for year taxpayer applied sec_1341 of the code and attached the following statement to form_1120 the taxpayer has calculated its year tax under sec_1341 claim of right based upon a settlement with plaintiff the principal_amount subject_to sec_1341 is dollar_figure award law analysis sec_1341 of the code provides that a taxpayer is entitled to the benefits of the section if an item was included in the gross_income for a prior taxable_year or years because it appeared that the taxpayer had an unrestricted right to the item a deduction is allowable for a subsequent taxable_year because it was established after the close of the prior taxable_year or years that the taxpayer did not have an unrestricted right to the item or to a portion of the item and the amount of the deduction exceeds dollar_figure sec_1_1341-1 of the income_tax regulations regulations provides that a taxpayer is entitled to the benefits of sec_1341 of the code if the taxpayer is entitled to a deduction of more than dollar_figure because of the restoration to another of an item which was included in the taxpayer’s gross_income for a prior taxable_year or years under a claim of right sec_1_1341-1 of the regulations provides that income included under a claim of right means an item included in gross_income because it appeared from all the facts available in the year of inclusion that the taxpayer had an unrestricted right to such item and restoration to another means a restoration resulting because it was established after the close of the prior taxable_year or years that the taxpayer did not have an unrestricted right to all or a portion of the item included in gross_income see eg 718_f2d_193 6th cir corporate officer restored excessive_compensation coon v united_states ustc aftr 2d s d w va former shareholder restored assets received on liquidation revrul_78_25 1978_1_cb_270 former shareholder restored assets received on liquidation a taxpayer is not entitled to the benefits of sec_1341 upon the payment of an item that was not included in the taxpayer’s gross_income for a prior taxable_year see 991_f2d_292 6th cir employee’s restitution payment not an item previously included in employee’s gross_income 756_f2d_44 6th cir employee’s restitution payment not an item previously included in employee’s gross_income maier brewing co v commissioner tcmemo_1987_385 aff’d 916_f2d_716 9th cir compensation_for use of assets not an item previously included in payor’s gross_income 67_tc_818 addition_to_tax not an item previously included in payor’s gross_income in the present case taxpayer was ordered to pay damages to plaintiff because of taxpayer’s infringement in patent infringement nomenclature what the patent holder loses by the infringement is damages what the infringer makes by the infringement is profits 377_us_476 the court in aro manufacturing stated that the difference between a patent holder’s damages and an infringer’s profits is an important distinction aro manufacturing pincite under u s c a patent holder is entitled to damages and not to the infringer’s profits made from the sale of inventory in violation of the patent 461_us_648 aro manufacturing pincite 235_fsupp_218 w d n c in the statutory precursor to u s c was revised to eliminate the recovery_of the infringer’s profits and to provide for only the recovery_of damages suffered by the patent holder aro manufacturing pincite legislative_history for this change provides that congress intended to eliminate the need to compute the infringer’s profits when computing the damages to be recovered by the patent holder because computing the infringer’s profits was frequently very difficult and time consuming see h_r rep no 79th cong 2d sess s rep no 79th cong 2d sess cong rec remarks of sen pepper general motors corp at 243_fsupp_500 s d n y the patent holder’s damages under u s c have been defined as compensation_for the pecuniary loss the patent holder has suffered from the infringement without regard to the question whether the infringer has gained or lost by his unlawful acts aro manufacturing pincite determining damages based on how much the patent holder has suffered as a result of the patent infringement requires an analysis of what would patent holder-licensee have made if there had been no infringement aro manufacturing pincite the district_court in tp case in determining the damages to be awarded to plaintiff patent holder as a result of taxpayer’s infringement referenced aro manufacturing and stated it must determine the sales and profits lost to plaintiff patent holder because of taxpayer’s infringement the court further stated that although u s c states that the damage award shall not be less than a reasonable royalty the purpose of this alternative is not to provide a simple accounting_method but to set a floor below which the courts are not authorized to go thus the court first determined to the extent it could the lost profits of plaintiff as a result of taxpayer’s infringement to arrive at the lost profits portion of the damages judgment the court looked to proof of the following by plaintiff patent holder demand for the patented product absence of acceptable noninfringing substitutes its manufacturing and marketing capability and the amount of profit it would have made see 575_f2d_1152 6th cir to the extent the court could not determine plaintiff’s lost profits the court determined a reasonable royalty the court then added the two amounts lost profits and a reasonable royalty together to arrive at plaintiff’s damages - what plaintiff patent holder would have made if taxpayer had not infringed initially taxpayer asserts that because the district_court calculated plaintiff’s damages by taking into account the number of taxpayer’s inventory sales from year through year the court must have awarded to plaintiff the proceeds from those sales we disagree the district_court recognized that damages payable under u s c are equal to the amount of plaintiff’s lost profits or to the amount of a reasonable royalty when those lost profits are less than the amount of a reasonable royalty or when those lost profits cannot be determined lost profits as discussed above are what a patent holder would have made if the infringer had not infringed 836_f2d_1320 fed cir 615_f2d_1136 6th cir in order to establish its lost profits a patent holder is required in part to prove that during the relevant period there was a demand for the patented product in the market see panduit corp pincite plaintiff and taxpayer operated in a two-seller market for inventory thus proof of total demand for inventory required plaintiff to prove the number of taxpayer’s inventory sales during the relevant period year through year the district_court considered the number of taxpayer’s inventory sales in order to determine total demand for inventory in the marketplace further demand for inventory is just one of four elements as discussed in the preceding paragraph that the court considered in determining plaintiff patent holder’s lost profits because of taxpayer’s infringement see panduit corp pincite even though the number of taxpayer’s inventory sales were included as probative of plaintiff’s lost profits the evidentiary use of that data is a far cry from a rule that an infringer’s profits are equal to the damages recoverable by the patent holder in a patent infringement lawsuit see georgia-pacific corp pincite it is not the infringer’s profits that are recoverable but rather the patent holder’s lost profits that are recoverable aro manufacturing pincite the amount of plaintiff’s lost profits as calculated by the district_court represents a portion of the total damages awarded to plaintiff however the court also concluded that plaintiff had not proved lost profits in connection with all of taxpayer’s infringing sales of inventory therefore as the measure of damages suffered when plaintiff’s lost profits could not be proved the court calculated a reasonable royalty next taxpayer asserts that the portion of the total damages award computed on the basis of a reasonable royalty should be characterized as a royalty and sec_1341 applies to the payment of a royalty we disagree with both of these royalty assertions first a reasonable royalty is merely a floor below which the damages award under u s c cannot fall even though a portion of the damages award may contain an amount computed on the basis of a reasonable royalty the award is characterized as damages and not as a royalty however even if u s c authorized the payment of a royalty to a patent holder the payment of a royalty does not warrant the application of sec_1341 a licensor does not include in its gross_income royalties payable to a licensee even though the royalties may be calculated with reference to the sale proceeds that the licensor includes in its gross_income the connection between royalties paid_by a taxpayer and sale proceeds received by the taxpayer is at best indirect just like the payment of any other business_expenses and does not involve the restoration of an item that was included in gross_income as is required for the application of sec_1341 see 647_fsupp_1083 e d calif payment of expenses not an item previously included in gross_income taxpayer’s payment of a royalty damages to plaintiff is not a restoration of the proceeds that taxpayer received from the sale of inventory there is no assertion that the purchasers of taxpayer’s inventory made erroneous or excessive payments to taxpayer at the time of those inventory sales taxpayer not only appeared to have an unrestricted right to those sale proceeds but actually did have an absolute right to those proceeds in the absence of a purchaser’s claim to the contrary therefore taxpayer’s payment of damages a portion of which was computed on the basis of a reasonable royalty does not as required for application of sec_1341 constitute the restoration of an item taxpayer’s sale proceeds that was included in gross_income for a prior taxable_year see 330_fsupp_975 n d ind additional salary payment not an item previously included in payor’s gross_income sec_1_1341-1 and h payment of legal fees not an item previously included in payor’s gross_income finally taxpayer asserts that even if the payment of damages in a patent infringement lawsuit is not a restoration of an item that was included in taxpayer’s gross_income sec_1341 applies to taxpayer’s payment of damages because sec_1341 does not require the restoration of the same item that was previously included in gross_income taxpayer cites several authorities in support of its position first taxpayer cites the example under sec_1_1341-1 of the regulations which reads as follows legal fees and other expenses sec_1341 and this section do not apply to legal fees or other expenses_incurred by a taxpayer in contesting the restoration of an item previously included in income this rule may be illustrated by the following example example a sold his personal_residence to b in a prior taxable_year and realized capital_gain on the sale c claimed that under an agreement with a he was entitled to a percent share of the purchase_price since he brought the parties together and was instrumental in closing the sale a rejected c’s demand and included the entire amount of the capital_gain in gross_income for the year of the sale c instituted action and in the taxable_year judgment is rendered against a who pays c the amount_involved in addition a pays legal fees in the taxable_year which were incurred in the defense of the action sec_1341 applies to the payment of the 5-percent share of the purchase_price to c however the payment of the legal fees whether or not otherwise deductible does not constitute an item restored for purposes of sec_1341 and sec_1_1341-1 taxpayer asserts that the item included in a’s gross_income gain on a sale is not the same item paid_by a in a subsequent year taxpayer characterizes the item subsequently paid_by a as a broker’s fee even though the example expressly states that the item paid_by a is a 5-percent share of the purchase_price we disagree with taxpayer’s characterization the agreement between a and c in this example specifically provided for the division of the purchase_price from the sale of a’s residence a was entitled to a percent share and c was entitled to a percent share c obtained a judgment that a had wrongfully withheld a portion of the purchase_price a paid the judgment the amount_paid was a percent share of the purchase_price which was an item previously included in a’s gross_income therefore a correctly applied sec_1341 to the payment this analysis of the example in sec_1_1341-1 is consistent with sec_1_1341-1 because the item subsequently paid_by a to c is a portion of the purchase_price -- the same item that was previously included in a’s gross_income thus the example does not support the argument of taxpayer that the restored item was different from the item previously included in gross_income our analysis of the example in sec_1_1341-1 is similar to court’s analysis of the transaction in killeen v united_states ustc aftr 2d s d cal in killeen an agreement between a manufacturer and a designer provided for the division of profits realized from the sale of a new product the designer later obtained a judgment that the manufacturer had wrongfully withheld a portion of the profits the manufacturer paid the judgment the amount_paid was profits which was an item previously included in the manufacturer’s gross_income therefore the manufacturer correctly applied sec_1341 to the payment see maier brewing co for a similar analysis of both the sec_1_1341-1 example and killeen in both the sec_1_1341-1 example and killeen the items restored were the same items that were previously included in gross_income the second authority cited by taxpayer is coon where a sole shareholder received a liquidating_distribution from company it was later determined that company had outstanding liabilities and that a portion of the shareholder’s previously received distribution was subject_to the liabilities the shareholder provided the funds for payment of the liabilities and the court allowed the shareholder to apply sec_1341 due to the restoration of the liquidating_distribution taxpayer asserts that the item included in gross_income a liquidating_distribution was not the same item paid in a subsequent year taxpayer characterizes the item restored as a payment in satisfaction of company’s debts we think that taxpayer correctly characterizes the item included in gross_income as a liquidating_distribution but taxpayer mischaracterizes the restorative payment in the subsequent year the shareholder’s subsequent payment in coon restored a portion of the very same liquidating_distribution that was included in the shareholder’s gross_income in a prior year because that portion of the liquidating_distribution was subject_to company’s liabilities thus the case satisfies the requirement of sec_1341 that the item restored must be the same item as was previously included in gross_income see revrul_78_25 assets received by shareholder on liquidation restored to pay corporate liabilities conclusion although taxpayer previously included proceeds from the sale of inventory in the computation of its gross_income taxpayer was not required and could not have been required to disgorge to plaintiff any profits from those sales instead u s c required taxpayer to pay damages to plaintiff to compensate plaintiff for plaintiff’s lost profits suffered as a result of taxpayer’s patent infringement taxpayer’s payment of damages to plaintiff does not constitute a restoration of the proceeds that taxpayer received from the sale of inventory thus we conclude that taxpayer is not entitled to the benefits of sec_1341 because taxpayer’s payment of damages in a patent infringement lawsuit is not a restoration of an item that was included in taxpayer’s gross_income for a prior taxable_year caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent - end -
